      Case 1:18-cr-00673 Document 81 Filed on 12/11/18 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                         UNITED STATES DISTRICT COURT                         December 11, 2018
                          SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                             BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   CRIMINAL ACTION NO. 1:18-CR-673-3
                                            §
SAUL ATKINSON                               §

                                       ORDER

       The Court hereby authorizes Defendant Saul Atkinson to travel to Austin, Texas

on Friday, December 21, 2018, until Monday, December 24, 2018. Mr. Atkinson is

ordered to check in with Rafael Garcia, United States Probation Officer, before leaving

Brownsville, Texas and also upon his arrival back into Brownsville, Texas.

       SIGNED this 11th day of December, 2018.


                                            _____________________________
                                            Fernando Rodriguez, Jr.
                                            United States District Judge




1/1
